J-S28020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DEMETRIUS LAWRENCE WILLIAMS             :
                                         :
                   Appellant             :   No. 653 MDA 2022

            Appeal from the PCRA Order Entered March 16, 2022
   In the Court of Common Pleas of Lycoming County Criminal Division at
                      No(s): CP-41-CR-0000681-2014


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:            FILED: DECEMBER 28, 2022

      Demetrius Lawrence Williams appeals from the denial of his Post-

Conviction Relief Act (“PCRA”) petition, for untimeliness. See 42 Pa.C.S.A. §§

9541-9546. We affirm.

      Following a jury trial, Williams was found guilty of multiple sexual

offenses related to a minor. The court sentenced Williams to an aggregate

prison term of seven and one half to 16 years’ incarceration. We affirmed the

judgment of sentence, and our Supreme Court denied his petition for

allowance of appeal in October 2016. See Commonwealth v. Williams, No.

1492 MDA 2015, 2016 WL 1657545, at *1 (Pa.Super. filed April 26, 2016)

(unpublished memorandum), appeal denied, 158 A.3d 1233 (Table) (Pa. filed

Oct. 4, 2016). Williams sought no further appeal.

      Williams filed the instant PCRA petition on December 6, 2021. He argued

a violation of his constitutional rights and the unavailability of exculpatory
J-S28020-22



evidence. He contended that the “courts purposely withheld the facts of the

lab results which is someone else’s DNA was interpreted in the rape kit, by

doing such the jury missed verdict changing information.” Memorandum of

Law in Support of PCRA Petition, at 2 (unpaginated). He pointed out that the

District Attorney “states that the[re] was sperm found in the underwear of

(SS) but states no interpretable results came from the testing of these lab

results.” Id. at 1 (unpaginated). He acknowledged that his petition was

untimely and claimed the unknown facts and governmental interference time-

bar exceptions.

      The PCRA court denied the petition, concluding that Williams had failed

to satisfy any time-bar exception. It stated the report that Williams referenced

was in his possession and therefore he could have raised the issue within the

required time but failed to do so. It also concluded that even if he had raised

the issues in a timely matter, his claims were meritless because the

Commonwealth did not withhold the lab report and the report contained the

allegedly exculpatory information. It also noted that the parties stipulated to

the report. This timely appeal followed.

      Williams presents the following issues:

         I.    Whether the courts violated constitution[al] rights and
               United States laws by withholding verdict changing
               facts from the state police’s lab results.

         II.   Whether the sperm/DNA of another individual, other
               then and not the petitioner, is enough to grant
               dismissal of charges or a new trial.



                                     -2-
J-S28020-22



Williams’s Br. at 1 (unpaginated).1

        We review the grant or denial of PCRA relief by determining “whether

the PCRA court's ruling is supported by the record and free of legal error.”

Commonwealth v. Presley, 193 A.3d 436, 442 (Pa.Super. 2018) (citation

omitted).

        The court lacks jurisdiction to entertain a PCRA petition unless the

petitioner    files   the   petition    within   the   PCRA’s   time   limits.   See

Commonwealth v. Wharton, 886 A.2d 1120, 1124 (Pa. 2005). The PCRA’s

time limits require a petitioner to file any petition seeking PCRA relief within

one year after the judgment of sentence becomes final unless a statutory

exception to the one-year rule applies. 42 Pa.C.S.A. § 9545(b)(1). A judgment

of sentence becomes final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.” Id. at § 9545(b)(3).

        The exceptions are:

           (i) the failure to raise the claim previously was the result of
           interference by government officials with the presentation
           of the claim in violation of the Constitution or laws of this
           Commonwealth or the Constitution or laws of the United
           States;

           (ii) the facts upon which the claim is predicated were
           unknown to the petitioner and could not have been
           ascertained by the exercise of due diligence; or

____________________________________________


1   The Commonwealth did not file an appellate brief.

                                           -3-
J-S28020-22


          (iii) the right asserted is a constitutional right that was
          recognized by the Supreme Court of the United States or
          the Supreme Court of Pennsylvania after the time period
          provided in this section and has been held by that court to
          apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). The petitioner must raise any claim to one

of the exceptions within one year of the date that the claim could have been

presented. Id. at § 9545(b)(2).

       Here, Williams filed his petition on December 6, 2021, nearly five years

after his judgment of sentence became final.2 He attempted to raise the

unknown fact and governmental interference exceptions. See 42 Pa.C.S.A. §

9545(b)(1)(i), (ii).

       “The governmental interference exception permits an otherwise

untimely PCRA petition to be filed if it pleads and proves that ‘the failure to

raise the claim previously was the result of interference by government

officials with the presentation of the claim in violation of the Constitution or

laws of this Commonwealth or the Constitution or laws of the United States[.]’”

Commonwealth v. Staton, 184 A.3d 949, 955 (Pa. 2018) (quoting 42

Pa.C.S.A. § 9545(b)(1)(i)). This exception requires a petitioner to “show that

but for the interference of a government actor ‘he could not have filed his

claim earlier.’” Id. (quoting Commonwealth v. Stokes, 959 A.2d 306, 310

(Pa. 2008)).

____________________________________________


2Williams’s judgment of sentence became final on Monday, January 2, 2017.
See U.S.Sup.Ct. Rule 13(1) (providing 90 days to file writ of certiorari with
United States Supreme Court).

                                           -4-
J-S28020-22



      To satisfy the unknown fact exception, the petitioner must plead and

prove “that there were ‘facts’ that were ‘unknown to him’ and that he could

not have ascertained those facts by the exercise of ‘due diligence.’”

Commonwealth v. Marshall, 947 A.2d 714, 720 (Pa. 2008) (emphasis and

citation omitted). “[D]ue diligence requires neither perfect vigilance nor

punctilious care, but rather it requires reasonable efforts by a petitioner, based

on the particular circumstances, to uncover facts that may support a claim for

collateral relief.” Commonwealth v. Burton, 121 A.3d 1063, 1071

(Pa.Super. 2015) (en banc).

      Here, Williams claims to be eligible for the unknown fact exception on

account of the information in the lab report showing that the Y chromosome

DNA from the sperm found on the victim’s underwear was consistent with a

mixture of two individuals. He alleges that he satisfied the governmental

interference time-bar exception because the Commonwealth allegedly

withheld this information by stating that “no interpretable results came from

the testing” of the sperm in the victim’s underwear.

      At trial, the parties stipulated to the admission of the lab report:

         [The Commonwealth]: Your Honor, at this time the
         Commonwealth is going to admit into evidence laboratory
         results from the Wyoming Regional laboratory and they’re
         affiliated with the Pennsylvania State Police Bureau of
         Forensic Services. The Commonwealth Exhibit 4 is the
         serology report. The items that were sent to the serology
         lab was a buccal swab, a vaginal swab and smear slide, a
         rectal swab and smear slide, oral swab and smear slide and
         green underwear. On the green underwear, which would be
         Item 1.5, spermatozoa were identified in a stain on the


                                      -5-
J-S28020-22


         inside crotch panel of the green underwear, which would
         have been collected by Agent Delker and sent to the lab.

                                    ***

         [The Commonwealth]: Commonwealth’s [Exhibit] 5 is the
         DNA analysis, which was done by also the Pennsylvania
         State Police from Greensburg, Pennsylvania. The
         spermatozoa [were] tested for DNA and there was no
         interpretable result based upon their testing of the DNA.
         They couldn’t get DNA from it.

N.T., Trial, at 73, 74.

      Since Williams stipulated to and had access to the lab report that he

claims offers new exculpatory evidence, the evidence is not a new fact and

was not withheld. Accordingly, Williams’ claims to the unknown fact and

governmental interference exceptions fail. The PCRA court properly dismissed

the petition as untimely.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/28/2022




                                   -6-
J-S28020-22




              -7-